2019 UT App 184



                THE UTAH COURT OF APPEALS

                    MARTHA S. PRITCHARD,
                         Petitioner,
                              v.
                LABOR COMMISSION AND AUTOLIV,
                        Respondents.

                             Opinion
                         No. 20180946-CA
                     Filed November 15, 2019

                Original Proceeding in this Court

         Michael Gary Belnap and Stony Olsen, Attorneys
                          for Petitioner
        Mark R. Sumsion and Lori L. Hansen, Attorneys for
                      Respondent AutoLiv
       Jaceson R. Maughn, Attorney for Labor Commission

  JUDGE DAVID N. MORTENSEN authored this Opinion, in which
    JUDGES GREGORY K. ORME and DIANA HAGEN concurred.

MORTENSEN, Judge:

¶1     Martha S. Pritchard asks us to conclude that she is entitled
to workers’ compensation benefits because her pre-existing
spinal condition was aggravated, or “lit up,” while on the job.
But Pritchard fails to effectively challenge the finding of fact that
her work exposure did not aggravate her pre-existing condition.
Pritchard also fails to show that her condition was asymptomatic
leading up to the time she claims her injury occurred. The Utah
Labor Commission (Commission) concluded that Pritchard’s
condition was not caused, aggravated, or worsened by her work
exposure and therefore denied her claim. We decline to disturb
the Commission’s order.
                  Pritchard v. Labor Commission


                        BACKGROUND 1

¶2      Pritchard has a long history of spinal issues. As early as
2007, CT scans of Pritchard’s thoracic spine revealed that she
suffered from “degenerative disc disease with mild end plate
osteophyte formation.” In 2009, Pritchard was diagnosed with
“moderate annular bulging disc . . . , central mild disc protrusion
. . . with mass effect on the central dural sac, mild to moderate
hypertrophic facet disease bilaterally, and mild disc
degeneration.”

¶3      Pritchard received ongoing treatment for her spinal
problems leading up to the time she alleged her condition was
aggravated. Prior to filing her claim, Pritchard’s ongoing spinal
treatment included physical therapy, injections, and medication
consisting of muscle relaxants, pain medication, and anti-
inflammatory medication. Importantly, due to her ongoing
spinal issues—which Pritchard’s doctor noted she had been
experiencing for a long period of time—Pritchard received an
injection on October 13, 2011, only two weeks prior to the time
she claims her spinal condition was aggravated at work.

¶4     In January 2017, Pritchard filed a claim with the
Commission seeking permanent total disability workers’
compensation benefits. Pritchard, who worked for AutoLiv
(Employer) beginning in 2007, alleged that she aggravated a pre-
existing spinal condition sometime between October 30, 2011,
and September 13, 2014 (Claim Period). 2 Specifically, Pritchard
alleged that during the Claim Period her spinal condition was


1. “We state the facts and all legitimate inferences drawn
therefrom in the light most favorable to the agency’s findings.”
ABCO Enters. v. Utah State Tax Comm’n, 2009 UT 36, ¶ 2 n.1, 211
P.3d 382 (cleaned up).

2. Pritchard did not work from February 2013 to approximately
September 2013 due to an unrelated motor vehicle accident.



20180946-CA                     2                 2019 UT App 184
                  Pritchard v. Labor Commission


aggravated as a result of “her cumulative daily lifting of 88 totes
that weighed 38 pounds at least 3 times daily.”

¶5     An administrative law judge (ALJ) held an evidentiary
hearing on September 29, 2017. And due to conflicting medical
opinions concerning the cause of Pritchard’s spinal condition
being aggravated, the ALJ referred the issue of medical
causation to a medical panel (Medical Panel). 3

¶6      The Medical Panel determined that Pritchard’s condition
and symptoms were not caused or worsened by her work
activities. Specifically, the Medical Panel concluded that
Pritchard’s “exposure from work activities [for Employer] from
October 30, 2011 to September 13, 2014 did not cause or worsen
[Pritchard’s] medical condition and 100% of her medical
condition was caused by her chronic cervical, thoracic, and
lumbar degenerative disc disease.” The Medical Panel further
stated that acute instances of pain with chronic spinal conditions
are normal and that “Pritchard ha[d] reported pain before,
during, and after the time period alleged to be causative of her
condition.” The Medical Panel concluded that while Pritchard’s
work exposure at Employer “may have been associated with
recurrent episodes of low back pain, [it] most likely did not
cause or worsen” her spinal conditions.

¶7     The ALJ found the Medical Panel report to be “thorough
and well-reasoned” and adopted its findings. The ALJ also
found the report to be consistent with that of Dr. Green—one of
Pritchard’s treating physicians. Dr. Green not only diagnosed
Pritchard with “cervical thoracic, and lumbar degenerative disc
disease . . . long before [her] workers’ compensation claim,” but


3. Rule R602-2-2(A) of the Utah Administrative Code requires an
ALJ to “refer significant medical issues, such as conflicting
medical opinions related to causation of the injury or disease, to
an independent medical panel.” Clean Harbors Envtl. Services v.
Labor Comm’n, 2019 UT App 52, ¶ 18, 440 P.3d 916 (cleaned up).



20180946-CA                     3                 2019 UT App 184
                  Pritchard v. Labor Commission


he also found that Pritchard’s spinal issues were “not medically
or causally related to [her] workers’ compensation claim at all.
They are 100 percent related to nonindustrial factors.” The ALJ
concluded that Pritchard’s “medical condition was not medically
caused by her occupational exposure [for Employer] from
October 30, 2011 to September 13, 2014.”

¶8     The Commission agreed with the ALJ, noting that the
evidence supports a finding that while Pritchard may have
experienced symptoms from her pre-existing conditions while
working, “her work activities did not actually combine with
such conditions to make them worse.”

¶9    Pritchard petitions for judicial review.


             ISSUE AND STANDARD OF REVIEW

¶10 The issue before us is whether Pritchard’s spinal issues
were medically caused or aggravated by her work. 4
“Aggravation of a pre-existing condition is a factual matter to be
determined by the ultimate finder of fact.” Johnston v. Labor
Comm’n, 2013 UT App 179, ¶ 23, 307 P.3d 615. “[A] challenge to
an administrative agency’s finding[s] of fact is reviewed for
substantial evidence,” Provo City v. Utah Labor Comm’n, 2015 UT
32, ¶ 8, 345 P.3d 1242, and findings of fact are therefore
“accorded substantial deference and will not be overturned if
they are based on substantial evidence, even if another

4. Pritchard’s recitation of the issue presented could be read to
suggest that the issue before us is whether the Commission
applied the correct legal standard. However, her argument
centers on the Commission’s factual findings. Further, the issue
of aggravation of a pre-existing condition is a factual question,
which we review to ensure it is supported by substantial
evidence. Johnston v. Labor Comm’n, 2013 UT App 179, ¶ 23, 307
P.3d 615. And in any case, we conclude that the Commission
applied the correct standard.



20180946-CA                     4                 2019 UT App 184
                   Pritchard v. Labor Commission


conclusion from the evidence is permissible,” Atamanczyk v.
Department of Workforce Services, 2012 UT App 207, ¶ 2, 283 P.3d
1071 (per curiam).


                            ANALYSIS

¶11 Pritchard first argues that her theory of recovery—the
“lighting-up” theory—is alive and well under Utah law. And
generally, we agree. See Johnston v. Labor Comm’n, 2013 UT App
179, ¶¶ 23–25, 307 P.3d 615. Indeed, this court has held that “a
claimant can generally recover benefits when an industrial injury
aggravates or ‘lights up’ a pre-existing condition and has a causal
connection with the subsequent onset of symptoms.” Id. ¶ 23
(emphasis added) (cleaned up); see also Crosland v. Board of
Review, 828 P.2d 528, 530 (Utah Ct. App. 1992) (“Utah courts
have followed the well-established common law rule that when
an industrial accident lights up or aggravates a preexisting
deficiency or disease, the resulting disability is compensable as
long as the industrial accident was the medical and legal cause
of the injury.”). Pritchard’s second argument—that “[t]here is
simply no evidence to show that [Pritchard’s] preexisting
condition was not lit up”—is, however, unavailing.

¶12 First, Pritchard cannot satisfy the first prong of a lighting-
up theory because her pre-existing condition was not
asymptomatic—a fact which she does not challenge. Pritchard
correctly articulates that “[a]n asymptomatic condition that
becomes symptomatic at work is the literal definition of ‘lighting
up.’” Tintic Milling Co. v. Industrial Comm’n, 206 P. 278, 280 (Utah
1922) (holding that work exposure “li[t] up a dormant condition
which existed previously” (emphasis added)); see also Pinyon
Queen Mining Co. v. Industrial Comm’n, 204 P. 323, 328 (Utah
1922) (holding that acceleration of a dormant disease caused by
work exposure triggered the lighting-up theory). Pritchard,
though, does nothing to demonstrate that her pre-existing spinal
condition was asymptomatic prior to the Claim Period. Namely,
Pritchard does not challenge or explain (1) the fact that she
received spinal treatment on October 13, 2011, only two weeks


20180946-CA                     5                  2019 UT App 184
                  Pritchard v. Labor Commission


prior to the time her spinal condition was aggravated, or (2) that
the Medical Panel, ALJ, and the Commission found that she
experienced ongoing pain and received ongoing treatments prior
to the Claim Period. Accordingly, we decline to disturb the
Commission’s finding that Pritchard’s pre-existing condition
was not lit up by her work exposure.

¶13 Second, even if Pritchard could show that her pre-existing
spinal condition was lit up in this case, she does not argue,
address, or even discuss whether that lighting up was medically
caused by her work exposure. Nor does she challenge the ALJ’s
explicit finding that her “medical condition was not medically
caused by her occupational exposure [for Employer] from
October 30, 2011 to September 13, 2014,” with which the
Commission agreed. As discussed above, to trigger the lighting-
up theory, claimants must show that their pre-existing
conditions were lit up and that the lighting up was medically
caused by their work exposure. Johnston, 2013 UT App 179, ¶ 23.
Accordingly, we decline to disturb the Commission’s finding
that Pritchard’s spinal condition was not medically caused by
her work exposure.

¶14 Because Pritchard has not demonstrated a lack of
substantial evidence supporting the Commission’s finding that
her pre-existing condition was not lit up and that her condition
was not medically caused by her work exposure, we decline to
disturb the Commission’s decision.


                         CONCLUSION

¶15 Although Pritchard correctly states the standard for
triggering the “lighting-up” theory, she does not successfully
challenge the agency’s determinations that (1) her pre-existing
spinal condition was not lit up because it was never dormant or
asymptomatic and (2) even if her condition was lit up, it was not
medically caused by her work exposure. Therefore, we decline to
disturb the Commission’s order.




20180946-CA                     6                 2019 UT App 184